                   Case 3:20-mj-04245-CDB Document 1 Filed 09/18/20 Page 1 of 8

                                                          "               ,.   ~




                                 UNITED STATE'S DlSTRtCT COURT
                                                DISTRICT OF ARIZON~


     UNITED.'STATESO.FAMERICA
                            V.                                ELECTRONIC CRIMINAL COMPLAINT
LORENZ(JROBERT
     ,,,-
               JAMES
               (
                                                                                   CASI; NtJM.BJjjR: 20-4245MJ


      I, the undersigned, state under oath that the following is ·true and. correct to_ the best of my
knowledge and. belief:
                                            COUNTl

Qn or abo1Jt.July 12, '.2020, in the DistriGt of Arizona, within·ihe confiri~s ·oftheNavajo Nation Indian
Reservation, Indian Country, the defendant, LORENZO ROBERT JAMES, an Indi~n, diq with
malice aforethought, ··unlawfully kill M.J.
           In violation of'fitle- 18, United States ·code, Secti'ons 1153 and 1111.

      I furth~r state· that I -am a Sp.eb;i'al Ag~nt of the F~d,er:al Bureau of Inv~stigatiort, ;and that this
Cqinpl~tn~Js ·l,as~d,on the: follow'iqg facts: .SEE ATTACKED AFFIDAVIT!

Continued on the attached sheet·~nd rn~de a part hereof:                  [gl              Yes        •
                                                                                                      ·               No
           ·       ··            · ,   ··             .       TRACY   J ,pigitallyslgned
AUTHORIZED BY: . AUSA Tracy Van Buskirk                        ·      .l'\byTRACYVAN
                                  .    '        ' VAN / ~.USKIRK
                                                         / •· ;l)~te:'2020.09.18
_x_ Pursuant. to:28 JJ .S.C. § 174q.(2), I declare BUSKJRK12:3a:41 -o7'oo·
           that the foregoing is true .and correct.

Spencer Beardshall, 'Special Agent, FBiI
:Gllmplainanfs Numc:m'ld Title              ·
                                                                                                                                   11-/4"'~
                                                                                                                                      Dat~


__
 x_· Swptn by Telephone


                                                                   ·Ffa'gstatt. Arizona •
Oate/Ti11ic                                                         Cittand Stai~.
                                                                                                                  r Digitally signed by Camille D.
                                                                      Camille D.                                 } \Bibles
                                                                                                             •. ,.Date: 2020.09.18 16:59:28
Camille D. aibles. U.S. Magistrate Judge                              Bibles                              ,,;1    -07;00'
Name & Title of Judicial Ollke                                     Signature cif Judicial Olliccr
                                                                                       >     ,,   '
                     Case 3:20-mj-04245-CDB Document 1 Filed 09/18/20 Page 2 of 8




                                            DISTRICT OF ARIZONA
                              ELECTRONICALLY Sl'JBMITTED.AFFID:AVIT
                                                                                            7



            I;Spencer"Beardshall, b~ing duly sworn, hereby depo~e and statet~e-following:
                                                                             t
                1.      Your Affiant is a Special Agent (SA) of the Federal Bureau :ofinve:;;tigation

      (FBI), and is currently assigned to the Gallup, New Mexico, Residen~ Agen~y of the
            '                                                        '--              :;,

                                                                                      i

      Phoenix, Arizona, FBI Field Division. In the course of his official duties~ your Affiant is
                                                                                ''
                                                                                i
      charged with the investigation of crimes occurring on the Navajo Indian Re~ervation within
                                                                                'i
                                                                                '
      the Federal District of ~izona, In this regard, the following infonnatio~, was developed
                                                                                l
      by your Affiant· and other agents of the FBI and/or criminal investigato~s of the Navaj.o·
                \._,                                                                   '
      Department of Criniinal I~vestigations (NDCI) Unit, in connection lwith the joint
                    - .                                                 I
      FBI/NDCI investigation into the murder of victim M.J.,. which occurred ~nor about July

      12, 2029 at a resigential home in Ganado, Arizona, within the exterior b<\mndaries of the
'\                                                          '

 · Navajo Indian Reservation in the District of Arizona.

            2.            The statements contained in this Affidavit are based in part! on information

     prov~ded to your Affiant, by Navajo Nation Criminal Investigator (Cl) S~mantha Yazzie,
                                                                                      ;




      and other law enforcement officers, either directly or indirectly throiigh !their reports or
                                                                                       i

                                                                                       i


      affidavits, surveillance conducted by law enforcement officers, and·infon~ation-provided

     by witnesses: Your Affiant also relies on his experience, training~, and ~ackground as a

     Special Agent with the FBI in evaluating this infonnation, and i~ your Affi;ant's own work

     . on thfs .case.

                                                        1




                                                                                                         _)
          Case 3:20-mj-04245-CDB Document 1 Filed 09/18/20 Page 3 of 8


                                           \


                                                                           l.
     3.        Because this Affidavit is being sllbmitted for the purpose \of a Complaint,
                                                                           ;

your Affiant has not in.eluded every fact known to your Affiant ponceming this
                   j                                                       ;




investigation. Your Affiant has ·set forth only the facts that your Affifnt believes are

nece·ssary to establish probable cause for an ,arrest warrant.

                                        Introduction
                                                                           'l
     4.        On July 12, 2020, Navajo Nation Criminal Investigator/ (CI) Samantha
                                                                           }
                                                                           '
Yazzie notified FBI SA Spencer Beardshall that a female later identified a~ M.J. was found

dece_ased inside her residence. The murder occurred on the Navajo Ind:ian Reservation
                                                                           :
                                                                           '
(Indi'.an Country) in the District @f Arizona. Your Affiant makes this aff:1davit in support
     •                                                                     i




of obtaining a Complaint and arrest warra.nt for LORENZO ROBERT        1A.$s (hereinafter
                                                                           '

JAMES) with a date of birth in 1966, forthe second degree murder ofM.J}, in ~iolation of

Title; 18, United States Code, Section 1153 and 1111.

                                          Investigation

     5.       On July 12, 2020, around 3:45pm Navajo emergency) services were

dispcitched and responded to M.J. 's residence located in Ganado, Arizona\ Upon arrival,
                                                     I                     j




they disc.overed M.J., who was unresponsive and lying on the ground in a Jarge amount of

blood with muitiple large lacerations on her back and head.          First .fesponders also
                                                                           ;
                                                                           \
encountered JAMES, who had a blood-like substance on his hands and fa9e.

    6.        Navajo Nation Police arrived on scene and observed J,4MES standing

outside the house. According to the Navajo Nation Police report,      JAM/Es showed the
                                                                           1
officer where M.J. was located inside the house. JAMES said two peoplejdid it, and used
                                            2                         ·i
                                                                         f\
           Case 3:20-mj-04245-CDB Document 1 Filed 09/18/20 Page 4 of 8
                                                     /




 an axe. JAMES~began clinging to M.J., who was face down on the floo~. JAMES was

 placed in handcuffs and removed from the residence. JAMES said "ple~se let 1hy mom
                                                                                l



 live" and "'those guys did it bameil and a lady." JAMES exhibited signs
                    •                                       !       j
                                                                         of alcohol
                                                                                '
 ingestion and impainnent, including slurred speech, an odor of alcohol apd he staggered

 while walking.

      7.       After JAMES was removed from the residence, medical per~onnel were able

 to place a monitor on M.J., which indicated no signs of life. M.J. had ajdate of birth in
                                                                                !
                                                                                '
 1940~ and was 80 years old at the time of her death.

      8.      "- Basea upon interviews conducted with M.J.'s ·neighbors an~ family, it was

 learned that M.J. was the owner of the residence and the sole occupatjt of her house,

 how~ver, JAMES lived nearby and would visit.
                                                                                i

     9.        Witness A.B. told the Navajo Police that she was home all ~ay. She heard

som~one yelling outside, and saw JAMES coming toward her house. Whenlhe got halfway,
                                                                                '
                                                                                }
he sat d t9 call the cops, M.J. is not breathing. A.B. called for the police and{ the ambulance..
                ~         ,-




     10.       Later on July 12, 2020, SA Spencer Beardshall interview~d A.B., who is

M.J.'s neighbor. A.B. stated between approximateiy 3:00 PM and             4:oo; PM she heard
-JAMES, who she referred to as M.J. 's son, yelling and screaming for help for· his "mom"
                                                                                f

from;the direction of M.J. 's residence. JAMES told A.B. that he and M.~. were pleaning
                                                                                '
inside of M.J.'s home when M.J. had fallen and was not breathing. A.Bi also explained
                                                                                j    I




that JAMES was actually M.J.'s nephew, but based on Navajo culture w~s referred to as

her son.                                                                    r
                                               3
         Case 3:20-mj-04245-CDB Document 1 Filed 09/18/20 Page 5 of 8




                                                                        .        l
     I 1.       To A.B.'s knowledge, nobody else was present at M.J.'s 11,ome throughout
                                                                        ,)J
the late morning and afternoon. Earlier that morning, A.B. heard a truck ~rive by, but the-

truck left from the area shortly thereafter.

     12.        On July 12, 2020, the FBI obtained a sigu.ed consent to se~ch from next of

kin for M.J.'s residence.
                    ,
                          During the search ofM.J.'s house, the search team
                                                                        I
                                                                            located and
                                                                                 (
                                                                       '
_recoyered M.J., who was deceased. M.J.'s body was found oil the floor 9fthe residence,
                                                                                .,~
                                                                                  ;



in a large pool of blood with multiple injuries on the head, neck, and bact. Also located
                                                                                  '·


during the search were a shovel, an axe, an axe with a red blood like substJ,nce, grey pants,
                                                                                 !
and ~enimjeans with a red blood like substance.                                  l
                                                                                  i
                                                                                 '
    ·13_       , On July 12, 2020, SA Beardshall and CI Samantha Yaziie attempted to
                                                                                 1


interyiew JAMES. JAMES was read the FD-395 Advice· of Rights for~, and -agreed to
                                                                     '
speak with agepts, and signed the form. JAMES als9 __signed an FBI F~-26 Consent to

Sear~h form and provided buccal swabs and swabs of the red blood like ~ubstance on his
                                                                                  '
hands.      JAMES had a visible red blood like substance on both his hands and face.
                                                                                  t
Photographs of JAMES's person were taken on scene by investigators. V{hen asked ifhe
                                                                    .             '


had Been drinking, JAMES responded, "No, I was drinking with her toda~." Due to the

fact :Lorenzo advised he had been drinking the interview was concluded. \
                                                                        !
                                                                        l
              On July 13, 2020, SA Beardshall and CI Samantha Yazzie interviewed
                                                                                  ii
                                               .                                      i
JAMES while he was Jn the Window Rock jail. JAMES was read the Fp-395 Advice of
                                                                                  ;



Rights form, agreed to speak with agents, and signed the fonn. JAMES; also signed an
                                           -                            \         '
                                                                            I



FD-2'.6 .Consent to Search form and provided buccal swabs and swabJ of his hands.
                                                                                  !
                                               4                                  !
          Case 3:20-mj-04245-CDB Document 1 Filed 09/18/20 Page 6 of 8
     \.




                                                                              t

JAMES had a visible injury on his left thumb, and JAMES stated he hit hi~ thumb with his
                                                    'I                        '

axe about a week ago when he was trying to fix a window. JAMES stated ~hat he _and M.J.

had been dtinking together for 'approximately a week. On July 12, Z020, they were
                                                                              't
                                                                               ;

drinking and ·started _cleaning M.J.'s home, and clarified that only JAME~ and M.J. were
                                                                              i
           .                                                                  !

present when M.J:- was injured. JAMES stated, "I hit her, I hit her .." J_AMES
               I     ...   .                                              -i
                                                                               said he hit
                                                                              t
M.J. with an axe and believed h,e used the wooden axe. JAMES said he d~dn't mean to do
                                                                      '
that and shouldn't have. JAMES stated M.J. told JAMES -somebody stoleja meat leg from

her ap.d she blamed JAMES aftet he had been drinking with her all weeki The meat leg
                                                                              !
                                                                              I
                                                                              i
was a mutton leg. JAMES told her he did not have it. M.J, also acc~sed JAMES of

steaiing her wallet. M.J. told'JAMES she was going to get something"froµ1 the bedroom.

JAMJ3S said it happened fast. JAMES said he told M.J ., "YOU ·ought to le~ me know," and
                                                                          ;
                                                                          '
then he hit her. JAMES said, ''That was what I did." JAMES stated h~ was not sure it
                                                                              ''
was an axe, he j.us~ hurried up and grabbed something. JAMES did not r~member where

he hit M.J. JAMES said M..T. was walking away when be hit her. JAME~ recalled being

upset. with M.J. for blaming him. He recalled M.J. walking away and sai4. she must have
                                                                              i
                                                                              :
pushed the wrong buttons and that's when he reacted. JAMES belieied he hit M.J.

between 11:00 AM-and 12:00 PM on July 12, 2020. JAMES saidche didlnot recall wfo1.t
                                                         ,          ~         '

happened befor~ the ambulancy arrived. JAMES said he did not knot what he was
    ~                                                                         '

thinking, and said he was just totally lost. JAMES said he had not yet tho*ght what to tell

people. JAMES freaked out when he saw all of the blood and realized           ¥.J. was laying
there; motionless, and that was why he ran out and asked for help. JA.fy1ES said, "I'm
                                                                              ;
                                            5                                 !
              Case 3:20-mj-04245-CDB Document 1 Filed 09/18/20 Page 7 of 8




                                                                            '
    guilty for what happened. I'm mad about it and angry at myself, and\stuff like that."
                                                                           ''
    JAMES further stated he was sorry for the lives he had ruined. JAMES sJi<;i he would like
                                                                            !;
    to tell everybody back home he was, very sorry for what he did. JAME& said, "I know I

    can't take it back, and I have blood on my hands." JAMES said he wa~ sorry from the
                                                                            'i
    bottom of his heart. JAMES did not know if people wo~ld ever forgive pim and said he
                                                                            ;
                                                                            ~


                                                                             '
    ruined a lot oflives. SA Beardshall observed that it did not appearthatJA\MES was under          \.
                                                                             j
                                                                            l
                                                                            l
\
    the influence of any drugs or
                                .
                                  alcohol during the interview.        JAMES appeared to
                               \
                                                                            !;      a




    understand the questions asked of him and answered them appropriately .j The interview
                                                                            i'
    was audio recorded and contains additional_statements made   by JAMES!not included in
                                                                             ''
    the above statement.                                                    '

            15.   The events described above occurred within the boundaries qfNavajo Indian     r·




    Reservation within the District of Arizona. During the course of the i~vestigation, SA

    Spen:cer Beardshall obtained a Navajo Nation Certificate of Indian Bl~od for JAMES.

indic,atirtg JAMES was an enrolled member of the Nation Nation.             iased up~n the
                                                                             1
                                                                             j

afor~inentioned -information, your Affiant submits there is probable cau~ to believe that
                                                                             J




LORBNZE ROBERT JAMES, an Indian male, has committed Murder\ in the Second
        .                                                                    f

Degree, in violation of 18 U.S.C. §§ 1153 and 1111.

         16.      This affidavit was sworn telephonically before a United S~ates Magistrate
                           .            I
Judge legally authorized to administer an oath for this purpose.



Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that ~e foregoing is
                                                                             1

                                               6                             ii
                                                                                j
            Case 3:20-mj-04245-CDB Document 1 Filed 09/18/20 Page 8 of 8




true and c0rrect ..
                                                                                         ,   L..




                                          pe     Agent$pencer Beardsh~n·
                                         Federal Bureau of Investigation



Sworn by Telephone on
                            Date/Time,
                                     .c·a mi 11 e D ,;
                                          _
                                                                  Digit_ally sig~ed by
                                                            • Camille D. B1b.les
                                                             __,.J3>at£,: 2020.09.18
                                         Bibles                   16:58:35 -07'00'
                                         HON. CAMILLE D. BIBLES
                                         United States· Magistrate Judge
                                                                   \




        (




                                                        \
